Title: To George Washington from Brigadier General Anthony Wayne, 18 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Camp at Acquakeneunk Bridge [N.J.]18th Novr 1779
          Dear General
        
        The false alarm the Other day prevented Colo. Putnam from executing the business upon which he went—& the Rascally Inhabitants have since drove in their own Cattle to Paulus Hook e[x]cept about forty Head which were brought Off yesterday—by Capt. Bowman—whilst Part of the Field Officers & myself were Reconnoitring the Enemy—in the Vicinity of Fort Washington, We had an Idea of striking those on the North side Kings Bridge by taking the Advantage of a Stormy Night—and Embarking on board boats at C[l]oster fall down with the tide & Land in the Rear of their Works & enter their Encampment (which was of Considerable extent) with fixed Bayonets & after settling the buisiness there—to carry the Works if Practicable, Otherwise to pass them & retur[n] by Philips—& over Croton Bridge but the Enemy have forclosed us in this Manoeuvre, by withdrawing their troops after Demolishing Fort Independence & every other work on the Main, except a Redoubt on the Ground known by the Name of the three trees—which your Excellency must Undoubtedly have Recvd Intelligence of long before now they have thrown up four Revetments between Laurel Hill & the North River in front of Fort Washington which they have Joined together by a Strong Stockade & Abbatis.
        I have recd Intelligence of an Intended Forage by the Enemy in the English Neighbourhood—& that it is to take place about the full of the Moon—I expect to hear more of the matter every hour—of which you shall have the Earliest Notice. Interim I am your Excellency most Obt Hume Servant
        
          Anty Wayne
        
      